                      Case 2:17-cv-00718-RWS-RSP Document 136-2 Filed 12/17/18 Page 1 of 7 PageID #: 6812


William Ramey

From:                            Saul, Andrew <ASaul@kilpatricktownsend.com>
Sent:                            Monday, December 17, 2018 3:38 PM
To:                              William Ramey; Harry Laxton; Delona Laxton; Tina Hueske
Cc:                              ATT_Traxcell@klgates.com; ATT-Traxcell-Team; KAnderson@wileyrein.com; David Finkelson; JLowery@mcguirewoods.com;
                                 TVanHoutan@mcguirewoods.com; Jacob.Schneider@hklaw.com; Jacob.Baron@hklaw.com; Allison.Lucier@hklaw.com;
                                 ravi.deol@klgates.com; william.sterling@hklaw.com
Subject:                         RE: Traxcell v. AT&T (Lead Case) - M&C for Rule 4-3 Submission (TRX0009.LIT000)


Bill,

AT&T has heard back from T-Mobile, Sprint and Verizon, and we would all oppose your motion. By our count, there are 21 terms in dispute. We feel that is
reasonable number of terms across four patents.

Regards,
Andrew

Andrew N. Saul
Kilpatrick Townsend & Stockton LLP
Suite 2800 | 1100 Peachtree Street NE | Atlanta, GA 30309-4528
office 404 815 6585 | cell 404 358 1782 | fax 404 541 4632
asaul@kilpatricktownsend.com | My Profile | VCard

From: William Ramey <wramey@rameyfirm.com>
Sent: Monday, December 17, 2018 4:26 PM
To: Saul, Andrew <ASaul@kilpatricktownsend.com>; Harry Laxton <hlaxton@rameyfirm.com>; Delona Laxton <dlaxton@rameyfirm.com>; Tina Hueske
<thueske@rameyfirm.com>
Cc: ATT_Traxcell@klgates.com; ATT-Traxcell-Team <ATT-Traxcell-Team@kilpatricktownsend.com>; KAnderson@wileyrein.com; David Finkelson
<dfinkelson@mcguirewoods.com>; JLowery@mcguirewoods.com; TVanHoutan@mcguirewoods.com; Jacob.Schneider@hklaw.com; Jacob.Baron@hklaw.com;
Allison.Lucier@hklaw.com; ravi.deol@klgates.com; william.sterling@hklaw.com
Subject: RE: Traxcell v. AT&T (Lead Case) - M&C for Rule 4-3 Submission (TRX0009.LIT000)

The sooner the motion is filed the more reasonable the request. How much more time do you need?

Bill


                                                                              1
                       Case 2:17-cv-00718-RWS-RSP Document 136-2 Filed 12/17/18 Page 2 of 7 PageID #: 6813

From: Saul, Andrew <ASaul@kilpatricktownsend.com>
Sent: Monday, December 17, 2018 3:22 PM
To: William Ramey <wramey@rameyfirm.com>; Harry Laxton <hlaxton@rameyfirm.com>; Delona Laxton <dlaxton@rameyfirm.com>; Tina Hueske
<thueske@rameyfirm.com>
Cc: ATT_Traxcell@klgates.com; ATT-Traxcell-Team <ATT-Traxcell-Team@kilpatricktownsend.com>; KAnderson@wileyrein.com; David Finkelson
<dfinkelson@mcguirewoods.com>; JLowery@mcguirewoods.com; TVanHoutan@mcguirewoods.com; Jacob.Schneider@hklaw.com; Jacob.Baron@hklaw.com;
Allison.Lucier@hklaw.com; ravi.deol@klgates.com; william.sterling@hklaw.com
Subject: RE: Traxcell v. AT&T (Lead Case) - M&C for Rule 4-3 Submission (TRX0009.LIT000)

Bill,

Given the new deadlines, do you still intend to file your motion this afternoon?

Regards,
Andrew

Andrew N. Saul
Kilpatrick Townsend & Stockton LLP
Suite 2800 | 1100 Peachtree Street NE | Atlanta, GA 30309-4528
office 404 815 6585 | cell 404 358 1782 | fax 404 541 4632
asaul@kilpatricktownsend.com | My Profile | VCard

From: Saul, Andrew
Sent: Monday, December 17, 2018 1:48 PM
To: 'William Ramey' <wramey@rameyfirm.com>; Harry Laxton <hlaxton@rameyfirm.com>; Delona Laxton <dlaxton@rameyfirm.com>; Tina Hueske
<thueske@rameyfirm.com>
Cc: ATT_Traxcell@klgates.com; ATT-Traxcell-Team <ATT-Traxcell-Team@kilpatricktownsend.com>; KAnderson@wileyrein.com; David Finkelson
<dfinkelson@mcguirewoods.com>; JLowery@mcguirewoods.com; TVanHoutan@mcguirewoods.com; Jacob.Schneider@hklaw.com; Jacob.Baron@hklaw.com;
Allison.Lucier@hklaw.com; ravi.deol@klgates.com; william.sterling@hklaw.com
Subject: RE: Traxcell v. AT&T (Lead Case) - M&C for Rule 4-3 Submission (TRX0009.LIT000)

Bill,

For AT&T, we are checking with our client this afternoon. On a related note, have you had a chance to consider either of our proposed constructions for the ’388
patent below?

                       Term                                        Proposed Construction
 a second processor                                   “a processor within the wireless communications
 (’388 patent – claims 1, 11)                         network”
                                                                                   2
                        Case 2:17-cv-00718-RWS-RSP Document 136-2 Filed 12/17/18 Page 3 of 7 PageID #: 6814
 preference flags                                   “two or more flags to control access to the
 (’388 patent – claims 1, 11, 21)                   tracking of the user and access to the user’s
                                                    account”

Thanks,
Andrew

Andrew N. Saul
Kilpatrick Townsend & Stockton LLP
Suite 2800 | 1100 Peachtree Street NE | Atlanta, GA 30309-4528
office 404 815 6585 | cell 404 358 1782 | fax 404 541 4632
asaul@kilpatricktownsend.com | My Profile | VCard

From: William Ramey <wramey@rameyfirm.com>
Sent: Monday, December 17, 2018 10:31 AM
To: Saul, Andrew <ASaul@kilpatricktownsend.com>; Harry Laxton <hlaxton@rameyfirm.com>; Delona Laxton <dlaxton@rameyfirm.com>; Tina Hueske
<thueske@rameyfirm.com>
Cc: ATT_Traxcell@klgates.com; ATT-Traxcell-Team <ATT-Traxcell-Team@kilpatricktownsend.com>; KAnderson@wileyrein.com; David Finkelson
<dfinkelson@mcguirewoods.com>; JLowery@mcguirewoods.com; TVanHoutan@mcguirewoods.com; Jacob.Schneider@hklaw.com; Jacob.Baron@hklaw.com;
Allison.Lucier@hklaw.com; ravi.deol@klgates.com; william.sterling@hklaw.com
Subject: RE: Traxcell v. AT&T (Lead Case) - M&C for Rule 4-3 Submission (TRX0009.LIT000)
Importance: High

Andrew,

I wanted to follow up on the motion to limit claim terms, have you decided if you are opposed?

We will file at the end of the day today.

Bill

William P. Ramey, III
Ramey & Schwaller, LLP
5020 Montrose Blvd., Suite 750
Houston, Texas 77006
Tele. 713-426-3923
Direct. 832-581-4221
Fax 832-900-4941
Cell 713-857-6005
wramey@rameyfirm.com
www.rameyfirm.com
                                                                               3
                         Case 2:17-cv-00718-RWS-RSP Document 136-2 Filed 12/17/18 Page 4 of 7 PageID #: 6815
This communication may be privileged and may contain confidential information for the intended recipients. Any unauthorized copying or disclosure is not permitted. If you have
received this communication in error, please notify us immediately and delete this communication from your mail box.




From: Saul, Andrew <ASaul@kilpatricktownsend.com>
Sent: Friday, December 14, 2018 2:50 PM
To: William Ramey <wramey@rameyfirm.com>; jthomas@hicks-thomas.com
Cc: ATT_Traxcell@klgates.com; ATT-Traxcell-Team <ATT-Traxcell-Team@kilpatricktownsend.com>; KAnderson@wileyrein.com; David Finkelson
<dfinkelson@mcguirewoods.com>; JLowery@mcguirewoods.com; TVanHoutan@mcguirewoods.com; Jacob.Schneider@hklaw.com; Jacob.Baron@hklaw.com;
Allison.Lucier@hklaw.com; ravi.deol@klgates.com; william.sterling@hklaw.com
Subject: RE: Traxcell v. AT&T (Lead Case) - M&C for Rule 4-3 Submission

Bill,

Please find below the constructions for the ’388 patent which we referenced on our meet and confer this afternoon. Please let us know if Traxcell is agreeable,
and again, we are happy to discuss further if you’d like.

                         Term                                           Proposed Construction
 a second processor                                       “a processor within the wireless communications
 (’388 patent – claims 1, 11)                             network”
 preference flags                                         “two or more flags to control access to the
 (’388 patent – claims 1, 11, 21)                         tracking of the user and access to the user’s
                                                          account”

Regards,
Andrew

Andrew N. Saul
Kilpatrick Townsend & Stockton LLP
Suite 2800 | 1100 Peachtree Street NE | Atlanta, GA 30309-4528
office 404 815 6585 | cell 404 358 1782 | fax 404 541 4632
asaul@kilpatricktownsend.com | My Profile | VCard

From: Saul, Andrew
Sent: Thursday, December 13, 2018 4:08 PM
                                                                                       4
                       Case 2:17-cv-00718-RWS-RSP Document 136-2 Filed 12/17/18 Page 5 of 7 PageID #: 6816
To: 'William Ramey' <wramey@rameyfirm.com>; jthomas@hicks-thomas.com
Cc: ATT_Traxcell@klgates.com; ATT-Traxcell-Team <ATT-Traxcell-Team@kilpatricktownsend.com>; KAnderson@wileyrein.com; David Finkelson
<dfinkelson@mcguirewoods.com>; JLowery@mcguirewoods.com; TVanHoutan@mcguirewoods.com; Jacob.Schneider@hklaw.com; Jacob.Baron@hklaw.com;
Allison.Lucier@hklaw.com; ravi.deol@klgates.com; william.sterling@hklaw.com
Subject: RE: Traxcell v. AT&T (Lead Case) - M&C for Rule 4-3 Submission

Bill,

Thank you. 2:00 ET works for defendants. I’ll send an invite.

Regards,
Andrew

Andrew N. Saul
Kilpatrick Townsend & Stockton LLP
Suite 2800 | 1100 Peachtree Street NE | Atlanta, GA 30309-4528
office 404 815 6585 | cell 404 358 1782 | fax 404 541 4632
asaul@kilpatricktownsend.com | My Profile | VCard

From: William Ramey <wramey@rameyfirm.com>
Sent: Thursday, December 13, 2018 11:52 AM
To: Saul, Andrew <ASaul@kilpatricktownsend.com>; jthomas@hicks-thomas.com
Cc: ATT_Traxcell@klgates.com; ATT-Traxcell-Team <ATT-Traxcell-Team@kilpatricktownsend.com>; KAnderson@wileyrein.com; David Finkelson
<dfinkelson@mcguirewoods.com>; JLowery@mcguirewoods.com; TVanHoutan@mcguirewoods.com; Jacob.Schneider@hklaw.com; Jacob.Baron@hklaw.com;
Allison.Lucier@hklaw.com; ravi.deol@klgates.com; william.sterling@hklaw.com
Subject: RE: Traxcell v. AT&T (Lead Case) - M&C for Rule 4-3 Submission
Importance: High

Andrew,

It was a pleasure to meet you at the hearing.

My apologies on not responding in time for the meet ad confer.

How is your Friday? I am generally available in the afternoon.

Does your side want to take the lead on the Joint Statement? (Drafting it?)

Bill

                                                                              5
                         Case 2:17-cv-00718-RWS-RSP Document 136-2 Filed 12/17/18 Page 6 of 7 PageID #: 6817


William P. Ramey, III
Ramey & Schwaller, LLP
5020 Montrose Blvd., Suite 750
Houston, Texas 77006
Tele. 713-426-3923
Direct. 832-581-4221
Fax 832-900-4941
Cell 713-857-6005
wramey@rameyfirm.com
www.rameyfirm.com

This communication may be privileged and may contain confidential information for the intended recipients. Any unauthorized copying or disclosure is not permitted. If you have
received this communication in error, please notify us immediately and delete this communication from your mail box.




From: Saul, Andrew <ASaul@kilpatricktownsend.com>
Sent: Tuesday, December 11, 2018 2:08 PM
To: William Ramey <wramey@rameyfirm.com>; jthomas@hicks-thomas.com
Cc: ATT_Traxcell@klgates.com; ATT-Traxcell-Team <ATT-Traxcell-Team@kilpatricktownsend.com>; KAnderson@wileyrein.com; David Finkelson
<dfinkelson@mcguirewoods.com>; JLowery@mcguirewoods.com; TVanHoutan@mcguirewoods.com; Jacob.Schneider@hklaw.com; Jacob.Baron@hklaw.com;
Allison.Lucier@hklaw.com; ravi.deol@klgates.com; william.sterling@hklaw.com
Subject: Traxcell v. AT&T (Lead Case) - M&C for Rule 4-3 Submission

Bill,

Our Rule 4-3 submission is due December 20th. Are you available for a meet and confer this Thursday, December 13th at 10:00 am CT? Please let me know, and
I’ll send an invite.

Regards,
Andrew




Andrew N. Saul

                                                                                       6
                               Case 2:17-cv-00718-RWS-RSP Document 136-2 Filed 12/17/18 Page 7 of 7 PageID #: 6818
Kilpatrick Townsend & Stockton LLP
Suite 2800 | 1100 Peachtree Street NE | Atlanta, GA 30309-4528
office 404 815 6585 | cell 404 358 1782 | fax 404 541 4632
asaul@kilpatricktownsend.com | My Profile | vCard




Confidentiality Notice:
This communication constitutes an electronic communication within the meaning of the Electronic Communications Privacy Act, 18 U.S.C. Section 2510, and its disclosure is strictly limited to the recipient intended by
the sender of this message. This transmission, and any attachments, may contain confidential attorney-client privileged information and attorney work product. If you are not the intended recipient, any disclosure,
copying, distribution or use of any of the information contained in or attached to this transmission is STRICTLY PROHIBITED. Please contact us immediately by return e-mail or at 404 815 6500, and destroy the
original transmission and its attachments without reading or saving in any manner.




***DISCLAIMER*** Per Treasury Department Circular 230: Any U.S. federal tax advice contained in this communication (including any attachments) is not intended or written to be used, and cannot be used, for the
purpose of (i) avoiding penalties under the Internal Revenue Code or (ii) promoting, marketing or recommending to another party any transaction or matter addressed herein.




                                                                                                            7
